UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REUBEN AVENT,

                             Plaintiff,
                                                                   19-CV-10923 (CM)
                     -against-
                                                                         ORDER
NYS ATT GEN. LETITIA JAMES, ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Otis Bantum Correctional Center and proceeding

pro se, brings this action alleging that Defendants discriminated against him because of his race

by delaying processing of his application for a charitable solicitation registration number for his

proposed nonprofit agency.

       By order dated February 6, 2020, the Court held that Plaintiff’s complaint failed to state a

claim on which relief could be granted and asserted claims against Defendants who are immune

from suit but granted him leave to amend his complaint to cure its deficiencies. (ECF No. 9.)

Plaintiff filed a notice of appeal from that non-final order. (ECF 12). 1 On March 10, 2010, the

Court received Plaintiff’s letter indicating that his address had changed and that he was seeking

an extension of time to comply with all deadlines in this and his other pending actions. (ECF No.

14.)



       1
          Because an improper interlocutory appeal from a non-final order is a nullity, it does not
deprive the district court of jurisdiction. See, e.g., United States v. Rodgers, 101 F.3d 247, 252
(2d Cir. 1996) (deeming a notice of appeal from a nonfinal order to be “premature” and a
“nullity,” and holding that the notice of appeal did not divest the district court of jurisdiction). If
Plaintiff chooses not to amend his complaint, the Court will enter judgment, and Plaintiff can file
an appeal.
                                             CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s request for an extension of time (ECF No. 14) is granted. The Court directs

Plaintiff to file his amended complaint within 14 days of the date of this order. If Plaintiff fails to

comply within the time allowed, the complaint will be dismissed for failure to state a claim upon

which relief may be granted and for asserting claims against Defendants who are immune from

suit. 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 16, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
